DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receive, prevent, permit, and transmit. This judicial exception is not integrated into a practical application because the implementation is a generic application of an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are well known and conventional in the art.
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As an apparatus, the claim is directed to a statutory category.
Step 2A: Prong 1: Claim 1 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to:
computer comprising a processor and a memory storing instructions executable by the processor to: receive an input by a first user setting a maximum speed for a vehicle; prevent a second user from operating the vehicle above the maximum speed; permit the second user to operate the vehicle above the maximum speed upon at least one condition being met; in response to permitting the second user to operate the vehicle above the maximum speed, transmit a first collection of vehicle data to the first user; and in response to the second user failing to stop the vehicle at a stop indicator, transmit a second collection of the vehicle data to the first user.
The prevent and permit limitations recites a concept that falls into the “managing personal behavior or relationships or interactions between people” group of abstract ideas. Establishing a speed limit and warning a second person of violating, or of violating a stop indicator would be "managing personal behavior or relationships or interactions between people" which includes social activities, teaching, and following rules or instructions. (see MPEP 2106.04(a)(2)(II)(C). A claim directed to a social activity such that “’’providing information to a person without interfering with the person’s primary activity’" was found to be a method of organizing human activity. Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018) (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)).
An akin example would be a driving instructor sitting with their student and recording them having (i) exceeded the speed limit or (ii) having run a stop sign, while (iii) permitting them to exceed the speed limit based on other broader safety or behavioral conditions, while the instructor allows the student to continue their primary activity of driving despite the observed violations.
Finally, testing the condition defined in the permit limitation is insignificant pre-solution activity as the claim is designed. The inventive portion of claim 1 is directed to “prevent” and “permit” activities. Testing a speed does not exceed a numerical value is an insignificant application. See In re Brown, 645 Fed. Appx. 1014, 1015-16 (Fed. Cir. 2016) (“the inventive portion of the claims stem from steps (a) and (d), defining a head shape and assigning hair patterns to partial zones.”)
Step 2A: Prong 2: The Applicant does recite additional elements such as:
“a computer comprising a processor and a memory storing instructions executable by the processor” but a generic computer or phone device could be used for implementation and therefore, this does not integrate the judicial exception into a practical application.
“transmit a first collection of vehicle data to the first user; and in response to the second user failing to stop the vehicle at a stop indicator, transmit a second collection of the vehicle data to the first user” but transmitting data is “insignificant extra-solution activity [added] to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process” MPEP § , 2106.05(I)(A) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))). Therefore, transmitting does not integrate the judicial exception into a practical application.
Step 2B:  The claim does not recites an element or combination of elements that is unconventional or significantly more than its individual elements.
The claim recites the additional elements including a computer including a memory and a processor but these additional elements are well understood and conventional in the art. Therefore, these additional elements do not integrate the abstract idea into significantly more than abstract idea.
The claim recites the additional elements of transmitting data after an event are also well-understood and conventional in the art. Accordingly, these additional elements do not integrate the abstract idea into significantly more than abstract idea.
Regarding the further claims:
Claims 2-4 do not cure the deficiencies of claim 1 because the claims are still drawn to the “managing personal behavior or relationships or interactions between people” group of abstract ideas as the further limitations merely adds a specific type post-solution data gathering.
Claims 5-12 do not cure the deficiencies of claim 1 or 5 because the claims are still drawn to the “managing personal behavior or relationships or interactions between people” group of abstract ideas as the further limitations merely further generically define the abstract idea of how to manage personal behavior between people.
Claims 13-16 do not cure the deficiencies of claim 1 or 14 because the claims are still drawn to the “managing personal behavior or relationships or interactions between people” group of abstract ideas as the further limitations further define insignificant post-solution activity such as activating a user interface.
Claims 17-19 do not cure the deficiencies of claim 1 or 17 because the claims are still drawn to the “managing personal behavior or relationships or interactions between people” group of abstract ideas as the further limitations merely further define the abstract idea of how to manage personal behavior between people.
Claim 20 is rejected for reasons parallel with claim 1.
Therefore, the claims do not amount to significantly more than the abstract idea and have been rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 12, 14-16, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. (US 20180239349 A1) (hereinafter Rasmussen) in view of Obaidi (US 20200353894 A1). As regards the individual claims:
Regarding claim 1, Rasmussen teaches a computer comprising:
a processor and a memory storing instructions executable by the processor to: (Rasmussen: ¶ 002; communication device can be, for example, a mobile phone, a laptop computer, an electronic pad or tablet, an electronic watch, an electronic eyewear,)
receive an input by a first user setting a maximum speed for a vehicle; (Rasmussen: ¶ 077; user 230 can use associated communication device 228 (when the user 230 and communication device 228 have been authenticated by the function manager component 206) to control certain functions associated with the vehicle 204, in accordance with the defined control criteria)  (Rasmussen: ¶ 076; one user (e.g., parent), such as remote user 230, can desire to control functions associated with the vehicle 204 in connection with an associated user (e.g., child of the parent), such as user 218, while the associated user 218 is being transported in the vehicle [and inter alia] control speed (e.g., increase or decrease speed, set maximum speed))
prevent a second user from operating the vehicle above the maximum speed; (Rasmussen: ¶ 084; control component 246 of the communication device 216 can receive such information from the function manager component 206. In response, the control component 246 can automatically generate a control request to control the accelerator function and/or braking function of the vehicle 204 to reduce the speed of the vehicle)
Rasmussen does not explicitly teach:
permit the second user to operate the vehicle above the maximum speed upon at least one condition being met; however, Obaidi does teach:
permit the second user to operate the vehicle above the maximum speed upon at least one condition being met (Obaidi:  065; vehicle speed can be compared to the speed limit to determine whether the vehicle is speeding. In some examples, this determination can be based purely on whether the speed of the vehicle exceeds the speed limit at any single position. In other examples, the determination can take into account factors such as the vehicle crossing a boundary between two speed zones, whether the vehicle is exceeding the speed limit by a predetermined amount (e.g., speeding by up to 5 MPH may be deemed “acceptable”), and/or how long (time or distance) the vehicle travelled while exceeding the speed limit. If the vehicle only exceeded the speed limit for a relatively short amount of time (e.g., 5 seconds) and then slowed, then the vehicle may not be considered to be speeding).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rasmussen with the teachings of Obaidi because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Rasmussen and Obaidi’s base devices are similar speed-control and safety-improving vehicular devices; however, Obaidi’s device has been improved by allowing an interruption of mandatory speed control under certain circumstances. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Obaidi’s known improvement to Rasmussen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow the combined device to account for certain circumstances where safety is not improved by tight adherence to speed limits.
Rasmussen further teaches:
in response to permitting the second user to operate the vehicle above the maximum speed, transmit a first collection of vehicle data to the first user; (Rasmussen: ¶ 084-085; function manager component 206 can detect that the vehicle 204 is traveling at a speed that exceeds the applicable speed limit. The function manager component 206 can communicate information (e.g., as part of monitoring vehicle operation, or as part of a notification regarding excessive vehicle speed) indicating that the vehicle 204 is exceeding the speed limit to the communication device 216 of the user 218. The control component 246 of the communication device 216 can receive such information from the function manager component 206. In response, the control component 246 can automatically generate a control request to control the accelerator function and/or braking function of the vehicle 204 to reduce the speed of the vehicle 204. Alternatively, the user 218 can use the control component 246 to generate such control request.)  (Rasmussen: ¶ 090; users (e.g., 218, 222, 226, and/or 260) within the vehicle 302 and/or remote users (e.g., 230 and/or 234), can use their respective communication devices (e.g., 216, 220, 224, 228, 232, and/or 262) to facilitate controlling (e.g., sharing control of) various functions 208 associated with the vehicle 302.)
and in response to the second user failing to stop the vehicle at a stop indicator, transmit a second collection of the vehicle data to the first user. (Obaidi: ¶ 070; sensor data can be analyzed to determine if a risky driving activity such as, for example, speeding [or inter alia] running stop signs has occurred. The sensor data can be analyzed by the vehicle or by the UE.) (Obaidi: ¶ 073; [If risky driving is not detected] an alert can be transmitted by the vehicle system and/or by the UE to provide the position of the vehicle and the driving risk detected.) (Obaidi: ¶ 067; method 600 can be performed iteratively to constantly, or periodically, monitor the vehicle's speed and take action when necessary.) (Obaidi: Fig. 006; [showing risky behavior triggers sending further data])

    PNG
    media_image1.png
    613
    410
    media_image1.png
    Greyscale

Regarding claim 5, as detailed above, Rasmussen as modified by Obaidi teach the invention as detailed with respect to claim 1. Obaidi further teaches:
wherein the at least one condition includes that a duration that the vehicle exceeds the maximum speed is less than a threshold time. (Obaidi: ¶ 065; vehicle speed can be compared to the speed limit to determine whether the vehicle is speeding. In some examples, this determination can be based purely on whether the speed of the vehicle exceeds the speed limit at any single position. In other examples, the determination can take into account factors such as . . . how long (time or distance) the vehicle travelled while exceeding the speed limit. If the vehicle only exceeded the speed limit for a relatively short amount of time (e.g., 5 seconds) and then slowed, then the vehicle may not be considered to be speeding)
Regarding claim 7, as detailed above, Rasmussen as modified by Obaidi teach the invention as detailed with respect to claim 5. Obaidi further teaches:
wherein the duration is a duration that the vehicle continuously exceeds the maximum speed. (Obaidi: ¶ 065; vehicle speed can be compared to the speed limit to determine whether the vehicle is speeding. In some examples, this determination can be based purely on whether the speed of the vehicle exceeds the speed limit at any single position. In other examples, the determination can take into account factors such as . . . how long (time or distance) the vehicle travelled while exceeding the speed limit. If the vehicle only exceeded the speed limit for a relatively short amount of time (e.g., 5 seconds) and then slowed, then the vehicle may not be considered to be speeding)
Regarding claim 12, as detailed above, Rasmussen as modified by Obaidi teach the invention as detailed with respect to claim 1. Obaidi further teaches:
wherein the maximum speed is a first maximum speed, (Obaidi: ¶ 070; sensor data can be analyzed to determine if a risky driving activity such as, for example, speeding [or inter alia] running stop signs has occurred. The sensor data can be analyzed by the vehicle or by the UE.) (Obaidi: ¶ 059; different users may be provided with different levels of use in the vehicle. A 16-year-old student driver, for example, may be informed that he or she cannot exceed 45 MPH and cannot use interstates.)
and the instructions further include instructions to prevent the second user from operating the vehicle above a second maximum speed when the at least one condition is met, the second maximum speed being greater than the first maximum speed. (Obaidi: ¶ 065; If the vehicle only exceeded the speed limit for a relatively short amount of time (e.g., 5 seconds) and then slowed, then the vehicle may not be considered to be speeding. This may enable drivers to perform emergency maneuvers, for example, in which their speed is temporarily increased to avoid a collision. The speeding determination, therefore, can take into account data gathered from one or more of steps 604, 606, and 608, as well as external, and other, data.)
Regarding claim 14, as detailed above, Rasmussen as modified by Obaidi teach the invention as detailed with respect to claim 1. Obaidi further teaches:
wherein the instructions further include instructions to, in response to the second user failing to stop the vehicle at the stop indicator (Obaidi: ¶ 070; sensor data can be analyzed to determine if a risky driving activity such as, for example, speeding [or inter alia] running stop signs has occurred. The sensor data can be analyzed by the vehicle or by the UE.)  (Obaidi: ¶ 073; [If risky driving is not detected] an alert can be transmitted by the vehicle system and/or by the UE to provide the position of the vehicle and the driving risk detected.) (Obaidi: ¶ 067; method 600 can be performed iteratively to constantly, or periodically, monitor the vehicle's speed and take action when necessary.) (Obaidi: Fig. 006; [showing risky behavior triggers sending further data])
actuate a user interface of the vehicle (Rasmussen: ¶ 083; the communication device 216, which can be employed to monitor the driving of the user 260 and receive updates and notifications relating to operation of the vehicle 204 by the user 260 from the function manager component 206. If the user 218 detects a problem with the driving of the vehicle 204 by the user 260, the user 218 can use the control component 246 of the communication device 216 to control one or more functions associated with the vehicle 204 to resolve or alleviate the problem. For instance, the function manager component 206 can detect that the vehicle 204 is traveling at a speed that exceeds the applicable speed limit. The function manager component 206 can communicate information (e.g., as part of monitoring vehicle operation, or as part of a notification regarding excessive vehicle speed) indicating that the vehicle 204 is exceeding the speed limit to the communication device 216 of the user 218.)
Regarding claim 15, as detailed above, Rasmussen as modified by Obaidi teach the invention as detailed with respect to claim 14. Rasmussen further teaches:
wherein actuating the user interface includes outputting an alert to the second user (Rasmussen: ¶ 083; the communication device 216, which can be employed to monitor the driving of the user 260 and receive updates and notifications relating to operation of the vehicle 204 by the user 260 from the function manager component 206. If the user 218 detects a problem with the driving of the vehicle 204 by the user 260, the user 218 can use the control component 246 of the communication device 216 to control one or more functions associated with the vehicle 204 to resolve or alleviate the problem. For instance, the function manager component 206 can detect that the vehicle 204 is traveling at a speed that exceeds the applicable speed limit. The function manager component 206 can communicate information (e.g., as part of monitoring vehicle operation, or as part of a notification regarding excessive vehicle speed) indicating that the vehicle 204 is exceeding the speed limit to the communication device 216 of the user 218.)
Regarding claim 16, as detailed above, Rasmussen as modified by Obaidi teach the invention as detailed with respect to claim 14. Obaidi further teaches:
wherein actuating the user interface includes disabling a feature of the user interface. (Obaidi: ¶ 071; If risky driving [including speeding or violating a stop control] is detected, on the other hand, then at 706, the vehicle's systems can be evaluated to determine if the vehicle has automated functionality to attempt to resolve the risky driving. If the vehicle has a cruise control, for example, the vehicle may be able to disengage the cruise control to reduce the vehicle's speed.)
Regarding claim 20, Rasmussen teaches a method for:
receiving an input by a first user setting a maximum speed for a vehicle (Rasmussen: ¶ 077; user 230 can use associated communication device 228 (when the user 230 and communication device 228 have been authenticated by the function manager component 206) to control certain functions associated with the vehicle 204, in accordance with the defined control criteria) (Rasmussen: ¶ 076; one user (e.g., parent), such as remote user 230, can desire to control functions associated with the vehicle 204 in connection with an associated user (e.g., child of the parent), such as user 218, while the associated user 218 is being transported in the vehicle [and inter alia] control speed (e.g., increase or decrease speed, set maximum speed))
preventing a second user from operating the vehicle above the maximum speed (Rasmussen: ¶ 084; control component 246 of the communication device 216 can receive such information from the function manager component 206. In response, the control component 246 can automatically generate a control request to control the accelerator function and/or braking function of the vehicle 204 to reduce the speed of the vehicle)
Rasmussen does not explicitly teach:
permitting the second user to operate the vehicle above the maximum speed upon at least one condition being met; however, Obaidi does teach:
permitting the second user to operate the vehicle above the maximum speed upon at least one condition being met (Obaidi:  065; vehicle speed can be compared to the speed limit to determine whether the vehicle is speeding. In some examples, this determination can be based purely on whether the speed of the vehicle exceeds the speed limit at any single position. In other examples, the determination can take into account factors such as the vehicle crossing a boundary between two speed zones, whether the vehicle is exceeding the speed limit by a predetermined amount (e.g., speeding by up to 5 MPH may be deemed “acceptable”), and/or how long (time or distance) the vehicle travelled while exceeding the speed limit. If the vehicle only exceeded the speed limit for a relatively short amount of time (e.g., 5 seconds) and then slowed, then the vehicle may not be considered to be speeding).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rasmussen with the teachings of Obaidi because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Rasmussen and Obaidi’s base devices are similar speed-control and safety-improving vehicular devices; however, Obaidi’s device has been improved by allowing an interruption of mandatory speed control under certain circumstances. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Obaidi’s known improvement to Rasmussen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow the combined device to account for certain circumstances where safety is not improved by tight adherence to speed limits.
Rasmussen further teaches:
in response to permitting the second user to operate the vehicle above the maximum speed, transmitting a first collection of vehicle data to the first user (Rasmussen: ¶ 084-085; function manager component 206 can detect that the vehicle 204 is traveling at a speed that exceeds the applicable speed limit. The function manager component 206 can communicate information (e.g., as part of monitoring vehicle operation, or as part of a notification regarding excessive vehicle speed) indicating that the vehicle 204 is exceeding the speed limit to the communication device 216 of the user 218. The control component 246 of the communication device 216 can receive such information from the function manager component 206. In response, the control component 246 can automatically generate a control request to control the accelerator function and/or braking function of the vehicle 204 to reduce the speed of the vehicle 204. Alternatively, the user 218 can use the control component 246 to generate such control request.)  (Rasmussen: ¶ 090; users (e.g., 218, 222, 226, and/or 260) within the vehicle 302 and/or remote users (e.g., 230 and/or 234), can use their respective communication devices (e.g., 216, 220, 224, 228, 232, and/or 262) to facilitate controlling (e.g., sharing control of) various functions 208 associated with the vehicle 302.)
and in response to the second user failing to stop the vehicle at a stop indicator, transmitting a second collection of the vehicle data to the first user. (Obaidi: ¶ 070; sensor data can be analyzed to determine if a risky driving activity such as, for example, speeding [or inter alia] running stop signs has occurred. The sensor data can be analyzed by the vehicle or by the UE.) (Obaidi: ¶ 073; [If risky driving is not detected] an alert can be transmitted by the vehicle system and/or by the UE to provide the position of the vehicle and the driving risk detected.) (Obaidi: ¶ 067; method 600 can be performed iteratively to constantly, or periodically, monitor the vehicle's speed and take action when necessary.)  (Obaidi: Fig. 006; [showing risky behavior triggers sending further data])
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Obaidi in view of Brinkmann et al. (US 9535878 B1) (hereinafter Brinkmann). As regards the individual claims:
Regarding claim 2, as detailed above, Rasmussen as modified by Obaidi teach the invention as detailed with respect to claim 1. Neither Rasmussen nor Obaidi explicitly teach:
wherein the vehicle data includes time series data of at least one of vehicle speed, accelerator-pedal position, and brake status; however, Brinkmann does teach:
wherein the vehicle data includes time series data of at least one of vehicle speed, accelerator-pedal position, and brake status. (Brinkmann: Col. 11,  lns. 19-29; server 220 may receive a stream or batch of vehicle operation data from one or more vehicles 210a-n or vehicle operation systems 225 containing all of the data recorded by all vehicle operation sensors 212, including the cameras and proximity sensors 214, in the set of vehicles 210a-n. Thus, the driving analysis server 220 may receive the associated image, video, and proximity data for a vehicle 210 at the time same that it receives the speed, braking, acceleration, and steering data, and other sensor data from which it may identify a driving event.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rasmussen with the teachings of Brinkmann because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Rasmussen and Brinkmann’s base devices perform the function of analyzing real time vehicle data for indications of unsafe driving; however, Brinkmann’s device has been improved by using a wider variety of data when reporting its findings. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Brinkmann’s known improvement to Rasmussen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow the recipient of the transmitted data better insight into the conditions of the potentially unsafe driving.
Regarding claim 3, as detailed above, Rasmussen as modified by Obaidi teach the invention as detailed with respect to claim 1. Neither Rasmussen nor Obaidi explicitly teach:
wherein the vehicle data includes image data from at least one camera of the vehicle; however, Brinkmann does teach:
wherein the vehicle data includes image data from at least one camera of the vehicle (Brinkmann: Col. 11,  lns. 19-29; server 220 may receive a stream or batch of vehicle operation data from one or more vehicles 210a-n or vehicle operation systems 225 containing all of the data recorded by all vehicle operation sensors 212, including the cameras and proximity sensors 214, in the set of vehicles 210a-n. Thus, the driving analysis server 220 may receive the associated image, video, and proximity data for a vehicle 210 at the time same that it receives the speed, braking, acceleration, and steering data, and other sensor data from which it may identify a driving event.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rasmussen with the teachings of Brinkmann because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Rasmussen and Brinkmann’s base devices perform the function of analyzing real time vehicle data for indications of unsafe driving; however, Brinkmann’s device has been improved by using a wider variety of data when reporting its findings. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Brinkmann’s known improvement to Rasmussen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow the recipient of the transmitted data better insight into the conditions of the potentially unsafe driving.
Regarding claim 4, as detailed above, Rasmussen as modified by Obaidi teach the invention as detailed with respect to claim 1. Neither Rasmussen nor Obaidi explicitly teach:
wherein the vehicle data includes a configuration of a user interface of the vehicle; however, Brinkmann does teach:
wherein the vehicle data includes a configuration of a user interface of the vehicle. (Brinkmann: Col. 13,  lns. 23-33; [when assessing rederived data] a first speeding safety threshold (e.g., 10 MPH over the posted speed limit), a first turn signal safety threshold (e.g., 100 feet before turning) [which requires a retrieving user configuration], and/or a first braking safety threshold (e.g., 80% of maximum braking pressure) may be applied for daytime driving on good road conditions, while a second speeding safety threshold (e.g., 5 MPH under the posted speed limit), a second turn signal safety threshold (e.g., 250 feet before turning), and/or a second braking safety threshold (e.g., 40% of the maximum braking pressure) may be applied for specific roads/locations or specific ranges of adverse road conditions)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rasmussen with the teachings of Brinkmann because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Rasmussen and Brinkmann’s base devices perform the function of analyzing real time vehicle data for indications of unsafe driving; however, Brinkmann’s device has been improved by using a wider variety of data when reporting its findings. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Brinkmann’s known improvement to Rasmussen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow the recipient of the transmitted data better insight into the conditions of the potentially unsafe driving.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Obaidi in view of Muramatsu (JP 2010128733 A). As regards the individual claims:
Regarding claim 6, as detailed above, Rasmussen as modified by Obaidi teach the invention as detailed with respect to claim 5. While none of the applied prior art teaches:
wherein the threshold time is based on vehicle speed; Muramatsu does teach:
A speed regulating system that considers the surrounding conditions when a driver speeds including type of road, driver intention, and driver acceleration (Muramatsu: ¶ 005; A warning grace time setting unit for setting a warning grace time to be counted, and a time during which the vehicle speed detected by the vehicle speed detection unit continues to exceed the speed limit acquired by the speed limit information acquisition unit. And a warning unit that warns the driver when the time measured by the timing unit exceeds a grace time set by the warning grace time setting unit)  (Muramatsu: ¶ 029; database 820 includes road information in addition to map information and facility information. Such road information includes information on the number of road lanes, presence / absence of merging, road speed limit, and the like. The navigation system 810 acquires current position information, By referring to it, it becomes possible to grasp the situation of the road on which the vehicle is traveling, the speed limit, and the like.) (Muramatsu: ¶ 039; warning grace time calculation processing is started in step S500, the process proceeds to step S501, and information on the accelerator opening is acquired from the accelerator opening sensor 510. In step S502, a warning window TO is obtained from the accelerator opening-warning window shown in FIG. 9, and the process returns in step S503. In such other embodiments, when the speed limit of the vehicle 10 is exceeded, if the accelerator opening is a large value, it is assumed that the driver is intentionally accelerating, and the warning grace time is set short. If the accelerator opening is a small value, it is assumed that the driver is accelerating according to the surrounding conditions, and the warning grace time is set longer.).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Muramatsu teaches the above limitation based on the logic that vehicle acceleration is mathematically related to vehicle speed.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rasmussen with the teachings of Muramatsu because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Rasmussen and Muramatsu’s base devices warn a driver or others of unsafe or above-limit driving speed; however, Muramatsu’s device has been improved by driving speed when deciding if a warning is appropriate. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Muramatsu’s known improvement to Rasmussen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would account for situations where certain road conditions warrant a longer time before an over-limit speed action is appropriate.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Obaidi in view of Darrah (US 20200331487 A1). As regards the individual claims:
Regarding claim 8, as detailed above, Rasmussen as modified by Obaidi teach the invention as detailed with respect to claim 5. Obaidi further teaches:
wherein the duration is a total duration that the vehicle exceeds the maximum speed (Obaidi: ¶ 065; vehicle speed can be compared to the speed limit to determine whether the vehicle is speeding. In some examples, this determination can be based purely on whether the speed of the vehicle exceeds the speed limit at any single position. In other examples, the determination can take into account factors such as . . . how long (time or distance) the vehicle travelled while exceeding the speed limit. If the vehicle only exceeded the speed limit for a relatively short amount of time (e.g., 5 seconds) and then slowed, then the vehicle may not be considered to be speeding)
Neither Rasmussen nor Obaidi explicitly teach:
since turning the vehicle on; however, Darrah does teach:
since turning the vehicle on (Darrah: ¶ 010; The current activation assessment interval may be defined by a current trip of the vehicle.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rasmussen with the teachings of Darrah because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Rasmussen and Darrah’s base devices are similar vehicle speed control devices; however, Darrah’s device has been improved by tracking the number of over-speed events for a longer period of time. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Darrah’s known improvement to Rasmussen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow the combined device to account for multiple over-speed events over a longer period of time.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Obaidi in view of Dupuis (CA 2204208 A1). As regards the individual claims:
Regarding claim 9, as detailed above, Rasmussen as modified by Obaidi teach the invention as detailed with respect to claim 1. Neither Rasmussen nor Obaidi explicitly teach:
wherein the at least one condition includes that a number of times that the vehicle exceeds the maximum speed is below a threshold number; however, Dupuis does teach: 
wherein the at least one condition includes that a number of times that the vehicle exceeds the maximum speed is below a threshold number (Dupuis: pg. 29 lns.23-31; The DOS detection studies the speed history of the vehicle over the last 32 seconds which is stored in the 16 sample speed buffer. Every 2 seconds, when a new speed sample is available, the firmware first determines if a COS violation has occurred. If not, and the new sample is above the maximum speed set-point, it counts the number of samples of the last 16 which exceeds the maximum speed set-point. If this number is equal to the value programmed as Max DOS, the firmware indicates that a DOS type violation has occurred.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rasmussen with the teachings of Dupuis because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Rasmussen and Dupuis’s base devices are similar speed control devices; however, Dupuis’s device has been improved by counting the number of times an over-speed event has occurred. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Dupuis’s known improvement to Rasmussen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it accounts for individual over-speed events, such as a long duration passing as a single event, which tracks true driver behavior better than a timer.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Obaidi in view of Townsend (US 20020170763 A1). As regards the individual claims:
Regarding claim 10, as detailed above, Rasmussen as modified by Obaidi teach the invention as detailed with respect to claim 1. Neither Rasmussen nor Obaidi explicitly teach:
wherein the at least one condition includes receiving an input from the second user other than pressing an accelerator pedal to a desired speed; however, Townsend does teach:
wherein the at least one condition includes receiving an input from the second user other than pressing an accelerator pedal to a desired speed (Townsend: ¶ 061; speed range controller 210 has two variable speed ranges wherein the first variable speed range has a maximum speed which is subject to the second variable speed range. When the switch S1 is closed, the speed range is determined both by potentiometers P1 and P2. In practice, a parent may wish to limit the maximum speed of the scooter 30 while permitting a child to further limit the maximum speed, subject to the maximum speed previously determined by the parent. For example, if the scooter is capable of a maximum speed of 20 mph, the parent may wish to limit the maximum speed achievable by the child to 10 mph. The child, in turn, may wish to limit his/her maximum speed to a value less than 10 mph. Assuming the parent-operated potentiometer is inaccessible to the child, the parent may be more comfortable in permitting the child access to the scooter.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rasmussen with the teachings of Townsend because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Rasmussen and Townsend’s base devices are similar speed control systems; however, Townsend’s device has been improved by providing a non-accelerator user input to set speed. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Townsend’s known improvement to Rasmussen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows an alternative way of controlling the maximum speed.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Obaidi in view of Grajkowski et al. (US 20180361853 A1) (hereinafter Grajkowski). As regards the individual claims:
Regarding claim 10, as detailed above, Rasmussen as modified by Obaidi teach the invention as detailed with respect to claim 1. Neither Rasmussen nor Obaidi explicitly teach:
wherein the maximum speed varies with a speed limit of a location of the vehicle; however, Grajkowski does teach:
wherein the maximum speed varies with a speed limit of a location of the vehicle (Grajkowski: ¶ 055; ECM 12 is programmed to implement location-based maximum speeds for multiple geographical areas. For example, vehicle 100 may be limited to a first maximum speed when traveling in a first area, to a second maximum speed when traveling in a second area, and to a third maximum speed when traveling in a third area.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rasmussen with the teachings of Grajkowski because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Rasmussen and Grajkowski’s base devices control user access to higher vehicle power levels; however, Grajkowski’s device has been improved by adding geofencing to speed limit controls. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Grajkowski’s known improvement to Rasmussen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it improves safety by limiting speeds in areas of higher risk.
Regarding claim 13, as detailed above, Rasmussen as modified by Obaidi teach the invention as detailed with respect to claim 1. Neither Rasmussen nor Obaidi explicitly teach:
wherein the input is a first input; however, Grajkowski does teach:
wherein the input is a first input, (Grajkowski: ¶ 051; maximum speed device 22 provides several modes configured to provide several maximum speed levels. For example, each mode is associated with a skill level of the operator of the vehicle. In a first or beginner mode, the maximum speed is limited to a first predetermined speed. In a second or intermediate mode, the maximum speed is limited to a second predetermined speed greater than the first predetermined speed. In a third or expert mode, the maximum speed is limited to a third predetermined speed greater than the second predetermined speed [inter alia the] maximum speed in each mode is adjustable by a user. For example, the maximum speed associated with each mode may be programmed into ECM 12 through user interface 48 by a user. In one embodiment, a special code must be entered into ECM 12 to enable modification of the maximum speeds associated with the various modes.)
and the instructions further include instructions to receive a second input by the first user selecting a configuration of a user interface of the vehicle, and configure the user interface according to the selected configuration when the second user is operating the vehicle. (Grajkowski: ¶ 053; a user may program one or more boundaries into GPS device 44 and/or ECM 12 to define an area where the maximum speed of vehicle 100 is to be limited. Upon detection with GPS device 44 of vehicle 100 traveling within the specified area, ECM 12 limits the speed or torque of vehicle 100 to the maximum speed.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rasmussen with the teachings of Grajkowski because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Rasmussen and Grajkowski’s base devices control user access to higher vehicle power levels; however, Grajkowski’s device has been improved by adding geofencing to speed limit controls. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Grajkowski’s known improvement to Rasmussen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it improves safety by limiting speeds in areas of higher risk.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Obaidi in view of Shalev-Shwartz (US 20210094577 A1). As regards the individual claims:
Regarding claim 17, as detailed above, Rasmussen as modified by Obaidi teach the invention as detailed with respect to claim 1. Neither Rasmussen nor Obaidi explicitly teach:
wherein the instructions further include instructions to, in response to detecting road users of a prespecified classification, decrease the maximum speed; however, Shalev-Shwartz does teach:
wherein the instructions further include instructions to, in response to detecting road users of a prespecified classification, decrease the maximum speed (Shalev-Shwartz: ¶ 310; constraints may include [inter alia] a maximum speed of travel when passing within an influence zone of a detected pedestrian, or a maximum deceleration rate for the host vehicle, among others.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rasmussen with the teachings of Shalev-Shwartz because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Rasmussen and Shalev-Shwartz’s base devices are similar vehicle safety improvement devices quantifying driver behavior; however, Shalev-Shwartz’s devices has been improved by considering the type of risks needed to be mitigated by the driver. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Shalev-Shwartz’s known improvement to Rasmussen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows better crafting of warnings given to the driver.
Regarding claim 18, as detailed above, Rasmussen as modified by Obaidi as modified by Shalev-Shwartz teach the invention as detailed with respect to claim 17. Shalev-Shwartz further teaches:
wherein the prespecified classification includes at least one of pedestrian (Shalev-Shwartz: ¶ 310; constraints may include [inter alia] a maximum speed of travel when passing within an influence zone of a detected pedestrian, or a maximum deceleration rate for the host vehicle, among others.)
or bicyclist. (Shalev-Shwartz: ¶ 452; Not all occluded objects are cars or pedestrians, with bicycles and motorcycles all legitimate road users to be considered. The principles introduced in this section may be extended to these additional cases.)
Regarding claim 19, as detailed above, Rasmussen as modified by Obaidi teach the invention as detailed with respect to claim 1. Neither Rasmussen nor Obaidi explicitly teach:
Rasmussen does not explicitly teach: wherein the instructions further include instructions to, in response to detecting road users of a prespecified classification, actuate a user interface of the vehicle.; however, Shalev-Shwartz does teach: wherein the instructions further include instructions to, in response to detecting road users of a prespecified classification, actuate a user interface of the vehicle. (Shalev-Shwartz: ¶ 290; [0290] FIG. 12 shows an example of a scene that may be captured and analyzed during navigation of a host vehicle. For example, a host vehicle may include a navigation system [and inter alia a s]ensing module 801 may be responsible for collecting and outputting the image information collected from the cameras and providing that information, in the form of an identified navigational state)  (Shalev-Shwartz: Fig. 012; [showing display of scene with pedestrian areas [1216, 1220] marked])

    PNG
    media_image2.png
    489
    470
    media_image2.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rasmussen with the teachings of Shalev-Shwartz because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Rasmussen and Shalev-Shwartz’s base devices are similar vehicle safety improvement devices quantifying driver behavior; however, Shalev-Shwartz’s devices has been improved by considering the type of risks needed to be mitigated by the driver. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Shalev-Shwartz’s known improvement to Rasmussen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows better crafting of warnings given to the driver.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Kim  (US 20040239527 A1) which discloses a system for apprehending vehicles violating a traffic signal comprises on-board equipment provided in vehicles that transmits speed information and license plate numbers of the vehicles which discloses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                           /MACEEH ANWARI/                                                          Primary Examiner, Art Unit 3663